ORDER

Pjeter Kalaj and his wife, Shaqe Kalaj, natives and citizens of Albania, petition for review of an order of the Board of Immigration Appeals (“BIA”) affirming an order of the immigration judge denying their application for asylum and withholding of removal. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
On September 3, 1996, the Kalajs were admitted into the United States as non-immigrant visitors for pleasure and were authorized to remain until March 2, 1997. They stayed in the country beyond the time permitted, and the Immigration and Naturalization Service commenced removal proceedings against each of them.
On February 3, 1998, the immigration judge (“IJ”) conducted a master calendar hearing. The Kalajs conceded removability and indicated that they were seeking asylum, withholding of removal, and voluntary departure. The IJ consolidated their cases. On August 4, 1998, the IJ conducted a removal hearing. Pjeter testified about alleged instances of past persecution and his fear of future persecution should they return to Albania. The IJ found that Pjeter’s testimony was not credible and denied their application for asylum and withholding of removal. The IJ granted *327them voluntary departure. The Kalajs appealed the IJ’s decision to the BIA and later moved to reopen their cases based on new evidence. The BIA denied their motion and affirmed the IJ’s decision.
The BIA’s decision was supported by substantial evidence. Daneshvar v. Ashcroft, 355 F.3d 615, 624 (6th Cir.2004). The Kalajs have not presented compelling evidence sufficient to warrant reversal of the BIA’s order. Ouda v. INS, 324 F.3d 445, 451 (6th Cir.2003).
Because the BIA’s decision was supported by substantial evidence, the petition for review is denied.